DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

The abstract of the disclosure is objected to because it does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text. Recitation of “an organometallic compound” alone does not adequately indicate the nature of the compound or the device comprising said compound to readers. It is the Examiner’s position that at least the structure of the chemical <Formula 1> should be displayed in the abstract. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2013/0168656 A1).
Regarding Claims 9-10 and 12-19, Tsai teaches the organometallic Compound 132 (see Pg. 26) which is displayed below for comparison to Formula 1 of the instant claim(s). 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
  Tsai 132: 
    PNG
    media_image2.png
    312
    423
    media_image2.png
    Greyscale


	As seen from the above structures, Tsai’s Compound 132 meets each of the following limitations of the instant Claims 9-10 and 12-19: 
M1 is Pt
A1 and A3 are each independently C5 heterocyclic groups (pyridine); 
Y1 + Y3 are each N
A2 and A4 are each independently C6 carbocyclic groups (benzene); 
Y2 + Y4 are each C
L1 + L3 are each independently C(R5)(R6) wherein R5 and R6 are each  unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (a fluorene); a1 + a3 are each independently 1
L2 is N(R5) wherein R5 is an unsubstituted C6 aryl group (phenyl); a2 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 to R4 are each independently hydrogen; b1 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claim 1-5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 9 above.
Regarding Claims 1-4, Tsai teaches phosphorescent platinum complexes for use in OLED devices (see Abstract). Tsai teaches that their inventive complexes, which contain three 6-membered metallocene units, have particularly desirable properties such as small HOMO-LUMO energy gaps and high triplet energies (see [0051]). Tsai teaches an exemplary device including a first electrode (an anode), a second electrode (a cathode), and an organic layer therebetween including an emission layer wherein said emission layer includes a host and 20 wt% of a compound according to their general formula as a dopant (see [0071]-[0072]). The organic layer further comprises a hole transport region between the first electrode and the emission layer including a hole injection layer, a hole transport layer, and an electron blocking layer (see [0072]). Likewise, the organic layer further comprises an electron transport region between the emission layer and the second electrode including a hole blocking layer and an electron transport layer (see [0072]). 
Tsai does not explicitly teach an OLED comprising a compound according to the instant claim (such as Compound 132). However, Tsai teaches that compounds according to their general formula are useful as emitting dopants in the emission layer of an OLED (see [0065]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED of Tsai using Compound 132 because it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitting dopant in the emission layer of the OLED of Tsai and possessing the benefits taught by Tsai. One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds according to Tsai’s general formula having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
As discussed in detail above with respect to Claim 9, Compound 132 is a compound according to Formula 1 as required by the instant claim.

Regarding Claim 5, Tsai teaches the organic light-emitting device according to Claim 3 above wherein the emission layer includes the phosphorescent Compound 132. Tsai appears silent with respect to the property wherein the emission layer is configured to emit blue light or green light having a wavelength of maximum emission in a range of 400 nm or more and 600 nm or less. However, as discussed above, Compound 132 is a compound according to Formula 1 of the instant application and is included in the emission layer having the structure as required of Claim 3. Accordingly, the claimed property is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 8, Tsai teaches the organic light-emitting device according to Claim 2 above. Tsai’s device as described above includes a hole blocking layer in the electron transport region but the hole blocking layer does not include a phosphine oxide and/or a silyl-containing compound (see [0072]). However, Tsai suggests that suitable materials for the hole blocking layer include silylated compounds such as that displayed in Table 6 (see Pg. 89). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the exemplary silyl-containing compound of Table 6 for the hole blocking material in the exemplary OLED of Tsai. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the hole blocking layer would remain useful in the OLEDs of Tsai and would possess the benefits suggested by Tsai. See MPEP § 2143(B).

Regarding Claim 11, Tsai teaches the organometallic Compound 132 according to Claim 9 above wherein the ring A3 is a 6-membered ring comprising one N atom (a pyridine). Tsai’s Compound 132 does not include a 5-membered ring comprising two or more N atoms. 
However, note that Compound 132 is a complex according to Tsai’s general formula (reproduced below) wherein the ring A may be a 6-membered heterocyclic ring (as seen in Compound 132 – see the pyridine ring corresponding to ring A) or a 5-membered heterocyclic ring (see [0016]). Tsai also teaches exemplary complexes wherein the group represented by ring A is a 5-membered heterocyclic ring or, more specifically, an imidazole group (see, for example, Compounds 66 and 69 on Pg. 18). Furthermore, Tsai teaches that their inventive compounds, which contain three 6-membered metallocene units, have particularly desirable properties such as small HOMO-LUMO energy gaps and high triplet energies (see [0051]).

Tsai General Formula: 
    PNG
    media_image3.png
    222
    228
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 6-membered heterocyclic ring A (a pyridine) in Compound 132 for a 5-membered heterocyclic ring A because Tsai suggests that the ring A may be selected as such. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the OLEDs of Tsai and would possess the benefits as described above suggested by Tsai. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the art to select an imidazole ring in the above modification as it would have been a choice from a finite number of identified, predictable solutions of a preferred 5-membered heterocyclic group for the ring A as suggested via Tsai’s exemplary compounds. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Tsai’s general formula having the benefits taught by Tsai in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
The above modification would yield a compound wherein the ring corresponding to A1 of the instant invention is an imidazole which is a 5-membered heterocycle having 2 N atoms as required by the instant claim. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 2 above, and further in view of Suzuri et al. (US 2006/0175957 A1). 
Regarding Claim 6, Tsai teaches the organic light-emitting device according to Claim 2 above wherein the OLED includes hole blocking and electron blocking layers but Tsai does not teach an OLED wherein the blocking layer(s) include the organometallic compound according to Formula 1 (i.e. Compound 132). 
However, in the analogous art of organic electroluminescent devices comprising a hole blocking layer, Suzuri teaches OLEDs having an anode, a cathode, and a light emitting layer therebetween containing a phosphorescent compound (see [0062]). Suzuri’s OLEDs further comprise a hole blocking layer adjacent to the light emitting layer and between the light emitting layer and the cathode wherein said hole blocking layer includes a phosphorescent compound and the content of the phosphorescent compound in the blocking layer is in the range of 0.1 to 50% of the content of the phosphorescent compound in the light emitting layer (see [0062]). Suzuri suggests that such a configuration ensures that holes migrating into the hole blocking layer are stabilized and suppresses deterioration of the hole blocking layer, thereby elongating the life of the OLED (see [0063]). Furthermore, Suzuri suggests that the phosphorescent compound in the light emitting layer and in the hole blocking layer may be the same (see [0023]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the OLED of Tsai by forming the hole blocking layer using the phosphorescent Compound 132 (in an amount of 0.1-50% of the concentration of Compound 132 in the light emitting layer) for the benefit of improved device lifetime as suggested by Suzuri. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 2 above, when taken with the evidence of Ossila (F4TCNQ Material Properties). 
Regarding Claim 7, Tsai teaches the organic light-emitting device according to Claim 2 above wherein the hole transport layer is pure NPD (see [0072]). That is, Tsai does not teach that the hole transport layer is p-doped in the device described above. However, Tsai also suggests that suitable materials for the hole transport layer include m-MTDATA p-doped with F4-TCNQ at a molar ratio of 50:1 (see [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the OLED by substituting the NPD hole transporting layer for the p-doped layer described above. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified hole transporting layer would remain useful in the OLEDs of Tsai and would possess the benefits as described above suggested by Tsai. See MPEP § 2143(B).
As evidenced by Ossila, the F4-TCNQ p-dopant has a lowest unoccupied molecular orbital (LUMO) level of 5.2 eV (see Pg. 2 – “General Information”) which falls within the claimed range of about -3.5 eV or less. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 9 above, and further in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective” ChemPhysChem 17, Pgs 69-77, 2016). 
Regarding Claim 20, Tsai teaches the organometallic Compound 132 according to Claim 9 above. The Compound 132 is not a compound according to the instant claim because it includes an N-Ph linking group rather than an O and because it is missing a tert-butyl substituent (see, for example, instant Compound 35). However, note that Compound 132 is a complex according to Tsai’s general formula (reproduced below) wherein the linking group L2 may be NR (as seen in Compound 132) or a divalent group such as O (see [0016]). Tsai also teaches exemplary complexes wherein the group represented by L2 is O (see, for example, Compounds 88 and 91 on Pg. 20). Furthermore, Tsai teaches that their inventive compounds, which contain three 6-membered metallocene units, have particularly desirable properties such as small HOMO-LUMO energy gaps and high triplet energies (see [0051]).

Tsai General Formula: 
    PNG
    media_image3.png
    222
    228
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NR linking group in Compound 132 for an O linking group because Tsai suggests that the variable L2 may be selected as such. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the OLEDs of Tsai and would possess the benefits as described above suggested by Tsai. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the art to select a group O in the above modification as it would have been a choice from a finite number of identified, predictable solutions of a group suitable as L2. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Tsai’s general formula having the benefits taught by Tsai in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Concerning the possible substituents for Compound 132, Tsai suggests that the rings in complexes according to their general formula may be substituted with groups such as alkyl groups (see [0016]) but Tsai does not explicitly teach a tert-butyl group as a substituent. However, in the analogous art of transition metal (platinum) complexes for use as dopants in OLEDs, Luo suggests that tert-butyl groups are extensively used as substituent units in transition metal complexes and that the steric property of tert-butyl groups can effectively suppress intermolecular interactions of transition metal complexes which is good for improving the efficiency and color purity of OLEDs (see Pg. 69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally modify the Compound 132 by adding a tert-butyl substituent for the benefit of its steric properties which imputes efficiency and color purity of OLEDs as suggested by Luo. 
Regarding the specific location of said tert-butyl, it would have been obvious to one of ordinary skill performing the above modification to select the position para to the N on the ring corresponding to the ring A3 of the instant Formula 1. Such a selection would have involved a choice from a finite number of identified, predictable solutions for the location of a substituent on the ligand of Compound 132 which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). 
The above modifications would yield the following compound, referred to herein as Compound 132-MOD and reproduced below for comparison to Compound 35 of the instant claim. As seen from the structures below, Compound 132-MOD is equivalent to Compound 35 of the instant claim. 

Instant: 
    PNG
    media_image4.png
    178
    194
    media_image4.png
    Greyscale
      132-MOD: 
    PNG
    media_image5.png
    391
    608
    media_image5.png
    Greyscale








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-11, 13-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. 16/669,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9-11, 13-16, and 18, copending Application No. 16/669,208 discloses a variety of organometallic compounds in Claim 16 including BD1 to BD80 which are compounds according to Formula 1 of the instant claims. For example, BD46 is reproduced below for comparison to the Formula 1.

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
    ‘208 BD46: 
    PNG
    media_image6.png
    259
    316
    media_image6.png
    Greyscale


	As seen from the above structures, BD46 of copending Application No. 16/669,208 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C3 heterocyclic group (imidazole); Y1 is C
A2 + A3 are each a C5 heterocyclic group (pyridine); Y2 + Y3 are each C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 to L3 are each independently C(R5)(R6) wherein R5 and R6 are each  unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (a fluorene); a1 to a3 are each independently 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2 to R4 are each independently hydrogen; b2 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-10, 14-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of copending Application No. 16/742,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9-10, 14-16, and 18, copending Application No. 16/742,066 discloses a variety of organometallic compounds in Claim 20 including Compound 4 which is a compound according to Formula 1 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
     ‘066 Comp 4: 
    PNG
    media_image7.png
    378
    367
    media_image7.png
    Greyscale


	As seen from the above structures, Compound 4 of copending Application No. 16/742,066 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C3 heterocyclic group (imidazole); Y1 is C
A2 is a C7 heterocyclic group (imidazopyridine); Y2 is C
A3 is a C6 carbocyclic group (benzene); Y3 is C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is C(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (fluorene); a2 is 1
L3 is N(R5) wherein R5 is a substituted C6 aryl group (phenyl); a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2  is an unsubstituted C1 alkyl group (methyl); b2 is 2
R3 is a substituted C6 aryl group (phenyl); b3 is 1
R4  is an unsubstituted C4 alkyl group (tert-butyl); b4 is 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-10, 14-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. 16/714,608 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9-10, 14-16, and 18, copending Application No. 16/714,608 discloses a variety of organometallic compounds in Claim 16 including Compounds 5-6, 14-15, 23-24, 32-33, 41-42, and 50-51 which are compounds according to Formula 1 of the instant claims. For example, Compound 6 is reproduced below for comparison to the Formula 1. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
      ‘608 Comp 6: 
    PNG
    media_image8.png
    397
    386
    media_image8.png
    Greyscale


	As seen from the above structures, Compound 6 of copending Application No. 16/714,608 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C3 heterocyclic group (imidazole); Y1 is C
A2 is a C6 carbocyclic group (benzene); Y2 is C
A3 is a C7 heterocyclic group (imidazopyridine); Y3 is C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is C(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (fluorene); a2 is 1
L3 is O; a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2 is hydrogen; b2 is 1
R3  is an unsubstituted C1 alkyl group (methyl); b3 is 2
R4  is an unsubstituted C4 alkyl group (tert-butyl); b4 is 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9-10, 14-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of copending Application No. 16/998,878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 1-3, 9-10, 14-16, and 18, copending Application No. 16/998,878 discloses an organic electroluminescent device wherein the emission layer comprises at least one of a variety of organometallic compounds in Claim 14 including Compounds 30, 43, and 60 which are compounds according to Formula 1 of the instant claims. For example, Compound 30 is reproduced below for comparison to the Formula 1. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
     ‘878 Comp 30: 
    PNG
    media_image9.png
    369
    382
    media_image9.png
    Greyscale


	As seen from the above structures, Compound 30 of copending Application No. 16/998,878 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C2 heterocyclic group (triazole); Y1 is C
A2 + A3 are each a C6 carbocyclic groups (benzene); Y2 + Y3 are each C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is Si(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C12 heterocyclic group; a2 is 1
L3 is N(R5) wherein R5 is a substituted C6 aryl group (phenyl); a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2 to R4 are each independently hydrogen; b2 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

The device comprises a first electrode, a second electrode, and an organic layer therebetween including an emission layer comprising the organometallic compound above. The device further comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode (see Claim 1 copending Application No. 16/998,878). Note that the hole transport region and the electron transport region may be considered to be hole transport and electron transport layers, respectively. Note also that, given the configuration of the hole/electron transport regions, the first electrode may be considered an anode and the second electrode may be considered a cathode.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-10, 13-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of copending Application No. 17/159,895 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9-10, 13-16, and 18, copending Application No. 17/159,895 discloses a variety of organometallic compounds in Claim 12 including Compounds 109 and 119 which are compounds according to Formula 1 of the instant claims. For example, Compound 109 is reproduced below for comparison to the Formula 1. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
     ‘895 Comp 109: 
    PNG
    media_image10.png
    413
    411
    media_image10.png
    Greyscale


	As seen from the above structures, Compound 109 of copending Application No. 17/159,895 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C7 heterocyclic group (beznimidazole); Y1 is C
A2 + A3 are each a C6 carbocyclic groups (benzene); Y2 + Y3 are each C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is N(R5) wherein R5 is a substituted C6 aryl group (m-diphenylbenzene); a2 is 1
L3 is C(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (fluorene); a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2 to R4 are each independently hydrogen; b2 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9, 14-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of copending Application No. 17/329,880 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9, 14-16, and 18, copending Application No. 17/329,880 discloses a variety of organometallic compounds in Claim 20 including Compound 89 which is a compound according to Formula 1 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
     ‘880 Comp 89: 
    PNG
    media_image11.png
    381
    340
    media_image11.png
    Greyscale


	As seen from the above structures, Compound 89 of copending Application No. 17/329,880 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C11 heterocyclic group (naptho-imidazole); Y1 is C
A2 + A3 are each a C6 carbocyclic groups (benzene); Y2 + Y3 are each C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is Si(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C12 heterocyclic group; a2 is 1
L3 is N(R5) wherein R5 is a substituted C6 aryl group (phenyl); a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is a substituted C6 aryl group (m-diphenylbenene); b1 is 1
R2 to R4 are each independently hydrogen; b2 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chow et al. (“Highly Luminescent Palladium(II) Complexes with Sub-Millisecond Blue to Green Phosphorescent Excited States. Photocatalysis and Highly Efficient PSF-OLEDs” Chem. Sci. 7, Pgs. 6083-6098, 2016) teaches fluorene-containing organometallic compounds including the compounds Pd-B-1, Pd-B-3, and Pd-B-4 (see Pg. 6084). 
Chow: 
    PNG
    media_image12.png
    267
    246
    media_image12.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789